                                                   May 21, 2021

BY ECF AND EMAIL
Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square
New York, NY 10007

Re:     United States v. John Luke Shannon,
        18 Cr. 809 (RJS)

Dear Judge Sullivan:

       I accordance with this Court’s orders, Mr. Shannon sought an evaluation by
an outside physician within the VA Community Care network who has not
previously treated him to assess whether he is well enough to travel to Butner,
North Carolina, and be received into the custody of the Bureau of Prisons at this
time. On May 14, 2021, he was seen by Dr. Naveed Vehra, MD, a neurologist. Dr.
Vehra conducted a physical examination but also ordered imaging and other testing
to inform his assessment. See Exhibit A. Results are expected within 45 days.
Accordingly, I request that Mr. Shannon’s May 26, 2021 surrender date be
adjourned by 45 days to allow for the completion of these tests and a final medical
assessment.

                                                   Respectfully submitted,

                                                    /s/
                                                   Clay H. Kaminsky
                                                   Assistant Federal Defender
                                                   (212) 417-8749

cc:     AUSA Cecilia Vogel


IT IS HEREBY ORDERED THAT Defendant's surrender date, currently set
for Wednesday, May 26, 2021, is adjourned to Monday, July 12, 2021.

IT    IS   FURTHER    ORDERED    THAT   Defendant's counsel                  shall
submit documentation of Dr. Vehra's final assessment to the                  Court
within one week of the date of that assessment.

Date:        May 23, 2021
             New York, NY
